DISMISS and Opinion Filed August 19, 2019




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01314-CV

  ROBERT THOMAS, A TRUSTEE OF THE ROBERT K. THOMAS TRUST, THE
   TABATHA D. THOMAS EXEMPT TRUST, THE TABATHA D. THOMAS GST-
EXEMPT TRUST A, THE ROBERT T. THOMAS EXEMPT TRUST, THE ROBERT T.
 THOMAS GST-EXEMPT TRUST A, THE TIERNEY G. THOMAS EXEMPT TRUST,
  THE TIERNEY G. THOMAS GST-EXEMPT TRUST A, THE TYLER J. THOMAS
EXEMPT TRUST, AND THE TYLER J. THOMAS GST-EXEMPT TRUST A, Appellant
                                V.

  462 THOMAS FAMILY PROPERTIES, LP, 462 THOMAS FAMILY PROPERTIES
    MANAGEMENT, LLC, DONALD T. CONLON, ROBYN THOMAS CONLON,
INDIVIDUALLY, AS EXECUTOR OF THE ESTATE OF HOWARD GILLIS THOMAS,
 DECEASED, AND AS TRUSTEE OF THE ROBYN THOMAS CONLON TRUST, THE
   KEVIN T. CONLON EXEMPT TRUST, THE KEVIN T. CONLON GST-EXEMPT
    TRUST A, THE PATRICK C. CONLON EXEMPT TRUST, THE PATRICK C.
 CONLON GST-EXEMPT TRUST A, THE WILLIAM K. CONLON EXEMPT TRUST,
       AND THE WILLIAM K. CONLON GST-EXEMPT TRUST A, Appellees

                          On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. PR-10-00877-1

                            MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Nowell
                                  Opinion by Justice Bridges
       We REINSTATE this appeal.

       This appeal involves a dispute over the estate of Howard Gillis Thomas, Deceased. We

initially abated this appeal on October 5, 2016 pending the resolution of a related appeal of the

denial of a petition for bill of review. See Thomas v. 462 Thomas Family Properties, LP, 559
S.W.3d 634 (Tex. App.—Dallas 2018, pet. denied). This Court reversed the trial court’s judgment

with respect to the dismissal of the equitable bill of review proceeding and remanded the case to

the trial court for further proceedings. Id. at 645. By order dated July 2, 2019, the Court continued

the abatement of this appeal pending resolution in the trial court of the bill of review proceeding.

       Before the Court is appellant’s unopposed motion to lift the abatement and dismiss this

appeal. Appellant informs the Court that he no longer wishes to pursue this appeal. Accordingly,

we grant appellant’s motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE



151314F.P05




                                                –2–
                                S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               JUDGMENT

ROBERT THOMAS, A TRUSTEE OF               On Appeal from the Probate Court No. 1,
THE ROBERT K. THOMAS TRUST, THE           Dallas County, Texas
TABATHA D. THOMAS EXEMPT                  Trial Court Cause No. PR-10-00877-1.
TRUST, THE TABATHA D. THOMAS              Opinion delivered by Justice Bridges.
GST-EXEMPT TRUST A, THE ROBERT            Justices Brown and Nowell participating.
T. THOMAS EXEMPT TRUST, THE
ROBERT T. THOMAS GST-EXEMPT
TRUST A, THE TIERNEY G. THOMAS
EXEMPT TRUST, THE TIERNEY G.
THOMAS GST-EXEMPT TRUST A, THE
TYLER J. THOMAS EXEMPT TRUST,
AND THE TYLER J. THOMAS GST-
EXEMPT TRUST A, Appellant

No. 05-15-01314-CV     V.


462 THOMAS FAMILY PROPERTIES,
LP, 462 THOMAS FAMILY
PROPERTIES MANAGEMENT, LLC,
DONALD T. CONLON, ROBYN
THOMAS CONLON, INDIVIDUALLY,
AS EXECUTOR OF THE ESTATE OF
HOWARD GILLIS THOMAS,
DECEASED, AND AS TRUSTEE OF
THE ROBYN THOMAS CONLON
TRUST, THE KEVIN T. CONLON
EXEMPT TRUST, THE KEVIN T.
CONLON GST-EXEMPT TRUST A, THE
PATRICK C. CONLON EXEMPT

                                    –3–
 TRUST, THE PATRICK C. CONLON
 GST-EXEMPT TRUST A, THE
 WILLIAM K. CONLON EXEMPT
 TRUST, AND THE WILLIAM K.
 CONLON GST-EXEMPT TRUST A,
 Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees 462 THOMAS FAMILY PROPERTIES, LP, 462
THOMAS FAMILY PROPERTIES MANAGEMENT, LLC, DONALD T. CONLON, ROBYN
THOMAS CONLON, INDIVIDUALLY, AS EXECUTOR OF THE ESTATE OF HOWARD
GILLIS THOMAS, DECEASED, AND AS TRUSTEE OF THE ROBYN THOMAS CONLON
TRUST, THE KEVIN T. CONLON EXEMPT TRUST, THE KEVIN T. CONLON GST-
EXEMPT TRUST A, THE PATRICK C. CONLON EXEMPT TRUST, THE PATRICK C.
CONLON GST-EXEMPT TRUST A, THE WILLIAM K. CONLON EXEMPT TRUST, AND
THE WILLIAM K. CONLON GST-EXEMPT TRUST A recover their costs of this appeal from
appellant ROBERT THOMAS, A TRUSTEE OF THE ROBERT K. THOMAS TRUST, THE
TABATHA D. THOMAS EXEMPT TRUST, THE TABATHA D. THOMAS GST-EXEMPT
TRUST A, THE ROBERT T. THOMAS EXEMPT TRUST, THE ROBERT T. THOMAS GST-
EXEMPT TRUST A, THE TIERNEY G. THOMAS EXEMPT TRUST, THE TIERNEY G.
THOMAS GST-EXEMPT TRUST A, THE TYLER J. THOMAS EXEMPT TRUST, AND THE
TYLER J. THOMAS GST-EXEMPT TRUST A.


Judgment entered August 19, 2019




                                            –4–